RATLIFF, Presiding Judge,
concurring.
I reluctantly concur in the majority opinion although I abhor the severity of the result reached. Nevertheless, I find the majority opinion technically correct and the applicable rules of law properly applied. The 1976 summary judgment entered by the Hendricks Circuit Court was not void. At most, it was simply wrong. Whether the petitioner properly presented the Illinois decree to the Hendricks Circuit Court in 1976 is not revealed here. If that 1976 judgment was erroneous, it was appealable. Having failed to exercise her appellate rights, petitioner cannot now challenge the judgment. That the result seems harsh does not permit us to disregard established principles of res judicata and finality of judgments. It was petitioner’s responsibility to present the Illinois judgment to the Hendricks Circuit Court and to appeal the judgment of that court if erroneous. She did not. That judgment is final and binding upon us.